                  Case 1:20-cv-01035-JKB Document 1 Filed 04/21/20 Page 1 of 7



1                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
2
                                        BALTIMORE DIVISION
3

4    MUHAMMAD CHOUDHARY,                             )
     7711 Inwood Avenue                              )
5    Baltimore, MD 21228                             )   Civil Action No. ____________
           Baltimore City,                           )
6                                                    )
                      Plaintiff,                     )   PLAINTIFF’S COMPLAINT FOR
7                                                    )   DAMAGES
             v.                                      )
8                                                    )
     RADIUS GLOBAL SOLUTIONS, LLC,                   )   JURY TRIAL REQUESTED
9    7831 Glenroy Road, Suite 250                    )
     Edina, MN 55439                                 )
10                                                   )
                      Defendant.                     )
11                                                   )

12
                                               COMPLAINT
13
            MUHAMMAD CHOUDHARY (“Plaintiff”), by and through his attorneys, alleges the
14
     following against RADIUS GLOBAL SOLUTIONS, LLC (“Defendant”):
15
            1.       Plaintiff brings this action on behalf of herself individually seeking damages and
16
     any other available legal or equitable remedies resulting from the illegal actions of Defendant, in
17

18   negligently, knowingly, and/or willfully contacting Plaintiff’s cellular telephone in violation of the

19   Telephone Consumer Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et seq and the Fair

20   Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

21          2.       The TCPA was legislated to prevent companies like RADIUS GLOBAL
22   SOLUTIONS, from invading Americans’ privacy by stopping abusive “robo-calls.” The
23
     legislative history “described these calls as ‘the scourge of modern civilization, they wake us up
24
     in the morning; they interrupt our dinner at night; they force the sick and elderly out of bed; they
25
     hound us until we want to rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991).

                                                     -1-

                                           PLAINTIFF’S COMPLAINT
                   Case 1:20-cv-01035-JKB Document 1 Filed 04/21/20 Page 2 of 7



     Senator Hollings presumably intended to give telephone subscribers another option: telling the
1
     autodialers to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56
2

3
     (11th Cir. 2014).

4                                      JURISDICTION AND VENUE

5             3.      Defendant conducts business in the state of Maryland, and therefore, personal

6    jurisdiction is established.
7             4.      Jurisdiction of this Court arises under 28 U.S.C. §1331 and 47 U.S.C. §227(b)(3).
8
     See, Mims v, Arrow Financial Services, LLC, 132 S.Ct. 740 (2012), holding that federal and state
9
     courts have concurrent jurisdiction over private suits arising under the TCPA.
10
              5.      Jurisdiction also arises pursuant to 15 U.S.C. § 1692(k)(d), which states that
11
     FDCPA actions may be brought and heard before “any appropriate United States district court
12
     without regard to the amount in controversy.”
13
              6.      Venue is proper in the United States District Court for the District of Maryland
14
     pursuant to 28 U.S.C. § 1391 (b) because Plaintiff resides within this District and a substantial part
15

16   of the events or omissions giving rise to the herein claims occurred, or a substantial part of property

17   that is the subject of the action is situated within this District.

18                                                  PARTIES

19            7.      Plaintiff is a natural person residing in the city of Baltimore, Maryland, and is sui
20   juris.
21
              8.      Defendant is a limited liability company organized under the laws of Minnesota,
22
     doing business in the state of Maryland, and has its principle place of business in Glenroy,
23
     Minnesota.
24
              9.      Defendant is a debt collector as defined by 15 U.S.C. 1692(a)(6), and sought to
25



                                                       -2-

                                            PLAINTIFF’S COMPLAINT
                  Case 1:20-cv-01035-JKB Document 1 Filed 04/21/20 Page 3 of 7



     collect a consumer debt from Plaintiff.
1
            10.      At all times relevant to this Complaint, Defendant has acted through its agents,
2

3
     employees, officers, members, directors, heir, successors, assigns, principals, trustees, sureties,

4    subrogees, representatives, and insurers.

5                                      FACTUAL ALLEGATIONS

6           11.      Defendant placed collection calls to Plaintiff seeking and attempting to collect on
7    alleged debts that arose from personal, family and household purposes, and which were incurred
8
     through purchases made on credit issued by Citibank, N.A.
9
            12.      Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F.3d
10
     1265 (11th Cir. 2014).
11
            13.      Defendant placed collection calls to Plaintiff’s cellular telephone at phone number
12
     (301) XXX-8800.
13
            14.      Defendant placed collection calls to Plaintiff from phone numbers including, but
14
     not limited to, (866) 272-3027.
15

16          15.      Upon information and belief, based on the number, frequency and timing of the

17   calls, Defendant’s calls were placed with an automatic telephone dialing system.

18          16.      Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C.

19   § 227(a)(1) to place its telephone calls to Plaintiff seeking to collect a consumer debt allegedly
20   owed by Plaintiff.
21
            17.      Defendant’s calls were not for emergency purposes, which would be excepted by
22
     47 U.S.C. § 227(b)(1)(A).
23
            18.      Defendant’s calls were placed to a telephone number assigned to a cellular
24
     telephone service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §
25



                                                    -3-

                                          PLAINTIFF’S COMPLAINT
                  Case 1:20-cv-01035-JKB Document 1 Filed 04/21/20 Page 4 of 7



     227(b)(1).
1
            19.      Defendant never received Plaintiff’s “prior express consent” to receive calls using
2

3
     an automatic telephone dialing system or an artificial or prerecorded voice on his cellular telephone

4    pursuant to 47 U.S.C. § 227(b)(1)(A).

5           20.      On or about August 8, 2019, Plaintiff spoke with a representative of Defendant’s

6    company at phone number (866) 272-3027 and told Defendant to stop calling his cellular
7    telephone.
8
            21.      During the conversation on August 8, 2019, Plaintiff gave Defendant his name
9
     phone number, and social security number in order to assist Defendant in accessing his account
10
     before asking Defendant to stop calling his cellular telephone.
11
            22.      Plaintiff revoked any consent, explicit, implied, or otherwise, to call his cellular
12
     telephone and/or to receive Defendant’s calls using an automatic telephone dialing system in his
13
     conversation with Defendant’s representative on August 8, 2019.
14
            23.      Despite Plaintiff’s request to cease, Defendant continued to place telephone calls
15

16   to Plaintiff’s cellular telephone after August 8, 2019.

17          24.      Despite Plaintiff’s request that Defendant cease placing automated collection calls

18   to Plaintiff via the use of an automatic telephone dialing system, Defendant continued to place at

19   least ninety-two (92) telephone calls via the use of an automatic telephone dialing system to
20   Plaintiff’s cellular telephone.
21
            25.      Defendant placed the great number of telephone calls to Plaintiff with the sole
22
     intention of harassing Plaintiff in such a manner as to cause Plaintiff to pay the alleged debt
23
     claimed by Defendant, even when Plaintiff admittedly had impaired ability to pay. This telephonic
24
     harassment caused Plaintiff considerable anxiety and emotional distress.
25



                                                     -4-

                                           PLAINTIFF’S COMPLAINT
                     Case 1:20-cv-01035-JKB Document 1 Filed 04/21/20 Page 5 of 7



                                   FIRST CAUSE OF ACTION
1                     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
                                 PROTECTION ACT 47 U.S.C. § 227
2

3
               26.      Plaintiff repeats and incorporates by reference in this cause of action the allegations

4    set forth above at Paragraphs 1-25.

5              27.      The foregoing acts and omissions of Defendant constitute numerous and multiple

6    negligent violations of the TCPA, including but not limited to each and every one of the above
7    cited provisions of 47 U.S.C. § 227 et seq.
8
               28.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff
9
     is entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to
10
     47 U.S.C. §227(b)(3)(B).
11
               29.      Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the
12
     future.
13
               WHEREFORE, Plaintiff, MUHAMMAD CHOUDHARY, respectfully requests judgment
14
     be entered against Defendant RADIUS GLOBAL SOLUTIONS, LLC, as follows:
15

16             a. Awarding Plaintiff statutory damages of five hundred dollars ($500.00) multiplied by

17               the number of negligent violations of the TCPA alleged herein, to wit: ninety-two (92)

18               for a total of forty-six thousand dollars ($46,000.00);

19             b. Awarding Plaintiff actual damages and compensatory damages according to proof at
20               time of trial;
21
               c. Granting Plaintiff such other and further relief as may be just and proper.
22
                                  SECOND CAUSE OF ACTION
23                        KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                            TELEPHONE CONSUMER PROTECTION ACT
24                                   47 U.S.C. § 227 et. seq.

25             30.      Plaintiff repeats and incorporates by reference into this cause of action the


                                                         -5-

                                              PLAINTIFF’S COMPLAINT
                     Case 1:20-cv-01035-JKB Document 1 Filed 04/21/20 Page 6 of 7



     allegations set forth above at Paragraphs 1-25.
1
               31.      The foregoing acts and omissions of Defendant constitute numerous and multiple
2

3
     knowing and/or willful violations of the TCPA, including but not limited to each and every one of

4    the above cited provisions of 47 U.S.C. § 227 et seq.

5              32.      As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §227 et

6    seq., Plaintiff is entitled to an award of $1,500.00 in statutory damages, for each and every
7    violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
8
               33.      Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the
9
     future.
10
               WHEREFORE, Plaintiff, MUHAMMAD CHOUDHARY, respectfully requests judgment
11
     be entered against Defendant RADIUS GLOBAL SOLUTIONS, LLC, as follows:
12
               a. Awarding Plaintiff statutory damages of one thousand five hundred dollars ($1,500.00)
13
                 multiplied by the number of willful and/or knowing violations of the TCPA alleged
14
                 herein, to wit: ninety-two (92) for a total of one hundred and thirty-eight thousand
15

16               dollars ($138,000.00);

17             b. Awarding Plaintiff actual damages and compensatory damages according to proof at

18               time of trial;

19             c. Granting Plaintiff such other and further relief as may be just and proper.
20
                                    THIRD CAUSE OF ACTION
                           VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692 et seq.
21

22             34.      Plaintiff repeats and incorporates by reference into this cause of action the

23   allegations set forth above at Paragraphs 1-25.

24             35.      Defendant’s violations of the FDCPA include, but are not limited to, the following:

25             a. Defendant violated §1692(d) of the FDCPA by engaging in conduct of which the natural


                                                        -6-

                                             PLAINTIFF’S COMPLAINT
                  Case 1:20-cv-01035-JKB Document 1 Filed 04/21/20 Page 7 of 7



               result is the abuse and harassment of Plaintiff;
1
            b. Defendant violated §1692(d)(5) of the FDCPA by causing Plaintiff’s telephone to ring
2

3
               repeatedly and continuously with the intent to annoy, abuse, or harass Plaintiff.

4           WHEREFORE, Plaintiff, MUHAMMAD CHOUDHARY, respectfully requests judgment

5    be entered against Defendant, RADIUS GLOBAL SOLUTIONS, LLC, as follows:

6           36.      Actual damages according to proof at time of trial;
7           37.      Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k;
8
            38.      Reasonable attorneys’ fees and costs pursuant to 15 U.S.C § 1692k; and
9
            39.      Awarding other such further relief as may be just, proper, and equitable.
10
                                         JURY TRIAL DEMAND
11
            40. Plaintiff demands a jury trial on all issues so triable.
12
     Dated: April 21, 2020
13
                                                    RESPECTUFLLY SUBMITTED,
14
                                                    /s/ Anitra Ash-Shakoor
15
                                                    Anitra Ash-Shakoor
16                                                  (Fed. Bar No. 18701)
                                                    Attorney for Plaintiff Muhammad Choudhary
17                                                  CAPITAL JUSTICE ATTORNEYS, LLP
                                                    1325 G Street NW, Suite 500
18                                                  Washington, DC 20005
                                                    Phone: (202) 465-0888
19                                                  Fax: (202) 827-0089
                                                    Email: a.ashshakoor@capitaljustice.com
20
                                                    James A. Sellers, II
21
                                                    (Pro hac vice application to follow)
22                                                  Attorney for Plaintiff Muhammad Choudhary
                                                    The Law Offices of Jeffrey Lohman, P.C.
23                                                  28544 Old Town Front Street, Suite 201
                                                    Temecula, CA 92590
24                                                  Tel: (657) 363-4699
                                                    Fax: (657) 363-6611
25                                                  Email: jamess@jlohman.com


                                                     -7-

                                           PLAINTIFF’S COMPLAINT
